Citation Nr: 1602609	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-17 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for porphyria cutanea tarda, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial compensable rating for degenerative joint disease of the right hand.

9.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Specifically, in a February 2010 rating decision, the RO, in pertinent part, denied entitlement to service connection for tinnitus, granted service connection for degenerative joint disease of the right hand (claimed as residuals of right hand and wrist injury) with an initial noncompensable rating, and denied entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities.  

In a May 2010 rating decision, the RO denied entitlement to service connection for diabetes mellitus type II and hypertension.

In an August 2010 rating decision, the RO denied entitlement to service connection for porphyria cutanea tarda, peripheral neuropathy of the bilateral upper and lower extremities, and chloracne.

In June 2015, the Veteran, his spouse, and his daughter testified at a Board hearing before a Veterans Law Judge sitting at the RO.  A transcript of the proceeding is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge.  Otherwise, the case would be reassigned to another Veterans Law Judge and considered on the evidence of record.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issue of entitlement to service connection for tinnitus is adjudicated herein.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving doubt in the Veteran's favor, his currently diagnosed tinnitus first manifested during active duty service and persisted since that time, and is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
 
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].
 
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.
 
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is an 'organic disease of the nervous system' subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).
 
When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation. Charles, supra.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
The Veteran was afforded a VA examination in November 2009.  The examiner noted that the Veteran did not report tinnitus.

However, in his September 2010 notice of disagreement, the Veteran indicated that, during the VA examination, he had denied ringing in his ears but had reported that the sound in his ears is similar to that made by crickets.  He noted that the examiner had asked him if it was a ringing sound and the Veteran described the sound in a different manner and did not use the term 'tinnitus.' The Veteran indicated that he felt his military occupational specialty (MOS), which was a light weapons infantryman, while on active duty would lead to a presumption that he would have tinnitus.

In addition, April 2010 VA medical records reflected a diagnosis of tinnitus, which the Veteran indicated sounded like crickets.

At his June 2015 Board hearing, the Veteran testified that, while stationed at Fort Knox, Kentucky, in 1964, they had a show for senior people in the military.  He asserted that tanks were supposed to move in, but not fire; however, the tank fired sooner than planned and it lifted him off the ground.  He indicated that for three or four days he could hardly hear anything.  He was asked if he had any ringing in his ears, but he described it as a chirping sound similar to crickets, and that he had been experiencing it since the incident in 1964.

The Veteran's service personnel records confirm his presence in Fort Knox, Kentucky, in 1964.  Further, as previously noted, his DD Form 214 shows that his MOS (military occupational specialty) was as a light weapons infantryman.  The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a light weapons infantryman involved a 'high' probability of noise exposure during service. See Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010); VA Adjudication Procedure Manual, M21-1III.iv.4.B.3.d. In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service. See 38 U.S.C.A. 1154(a); 38 C.F.R. 3.303(a).
 
Additionally, the record reflects a diagnosis of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence. See Charles, supra. Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.
 
The Board finds that the Veteran has competently, credibly, and consistently reported that his tinnitus began during his military service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra. Moreover, such is supported by his consistent statements throughout the course of his appeal.
 
The Court has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that lay testimony could, in certain circumstances, constitute competent nexus evidence).
 
Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service, as well as his continuity of such symptomatology since service, the Board resolves all doubt in his favor and finds that tinnitus is related to his in-service noise exposure. Therefore, service connection for such disorder is warranted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
 

ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims for entitlement to service connection for diabetes mellitus, type 2, porphyria cutanea tarda, chloracne, peripheral neuropathy bilateral upper and lower extremities, are based upon exposure to herbicides.  In this regard, he contends that he was exposed to herbicides while on active duty in Korea.  The Veteran also claimed entitlement to service connection for hypertension as secondary to diabetes mellitus, type II.

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).  The units or other military entities that the DOD has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 1.H.4.b. When a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, VA is to send a request to the United States Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides. M21-1, Part IV, Subpart ii, 1.H.4.b.
 
If a Veteran was exposed to herbicides during active service, certain diseases, including diabetes mellitus, type 2, chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).
 
The Veteran's service personnel records verify service in Korea from March 8, 1965 to March 22, 1966 as a Gunner with Co 2nd BN 31st Infantry.  As his service dates were not within the timeframe for conceding herbicide exposure, a request was sent to JSRRC, for verification of exposure to herbicides. M21-1, Part IV, Subpart ii, 1.H.4.b.

In its January 2015 response, the Defense Personnel Records Information Retrieval System (DPRIS), which has access to all Service's Official Military Personnel Files and JSRRC repositories, noted that they had coordinated research with the National Archives and Records Administration (NARA) in College Park, Maryland, and that NARA was unable to locate 1965 unit records submitted by the 2nd Battalion 31st Infantry.  As such, they coordinated their research, with the US Army Center for Military History (CMH), confirming from the 1965 US Army Station List that the 2nd Battalion 31st Infantry (2nd Bn 31st Inf ) was stationed at Camp Casey in Korea, approximately 13 miles from the DMZ.  The DPRIS researched the 1965 unit history submitted by the 7th Infantry Division, the higher headquarters of the 2nd Bn 31st Inf; however, the history did not document the use, storage, spraying, or transporting of Agent Orange.  In addition, the history did not document any specific duties performed by members of the 2nd Bn 31st Inf along the DMZ.  Lastly the DPRIS noted that the 2nd Bn 31st Inf was on the list of units identified as having operated in an area in or near the Korean DMZ.

While the request for information was not included in the claims file, the response appears to reflect that the research to verify exposure to herbicides was only conducted for the year 1965; however, as noted above, the Veteran was stationed in Korea until late March 1966. 

As such, on remand, AOJ should contact the DPRIS and request that the required research be conducted for the remainder of the Veteran's period of service in Korea.

The Veteran's medical records reflect that he has been diagnosed with diabetes mellitus, type II, and hypertension.  See December 2013 letter from private physician.  A May 2011 letter from the Oklahoma State University Medical Center reflects that he was treated for rashes in the 1980's.   The Veteran has reported that he has had rashes and boils and numbness in cramping in his legs since service.  See April 2010 Agent Orange Registry Examination.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

Therefore, regardless of whether exposure to herbicides is confirmed, the Board finds that the Veteran has met the criteria for examinations to determine whether he has a skin disorder or disorders of the legs related to service.  The Board notes that the Veteran's skin rashes are not always in an active phase.  To the extent possible, the Veteran should be provided with a VA examination during an active phase of any skin disorder.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

With regard to the claim for a higher initial rating for his service-connected degenerative joint disease of the right hand, the Board notes that the most recent VA examination was provided to the Veteran in November 2009.  The examiner found that he did not have limitation of motion of the fingers of the right hand, but did note weakness in his grip.  The Veteran indicated that he continued to have difficulties moving his little finger and that he experienced throbbing pain over the years.  However, the examiner did not explain whether the loss of dexterity or strength was attributed to service or his right hand degenerative joint disease.  X-rays revealed a mild deformity of the fifth metacarpal that was likely the result of previous trauma, and mild degenerative changes in the distal interphalangeal joints.

In his June 2011 substantive appeal, the Veteran indicated that he felt he was entitled to a higher rating for his right hand disability as he had limitation of motion of the right hand.  Further, at his June 2015 Board hearing, he again testified to reduced strength in his hand.  As this appears to be an allegation of worsening of his disability since his last VA examination in November 2009, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected right hand degenerative joint disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the Board notes that, while service treatment records reflect only an injury to the Veteran's right fifth finger in January 1966, the RO, in a January 2010 rating decision, awarded service connection for degenerative joint disease of the entire right hand.  As such, a rating for the Veteran's service-connected right hand disability must necessarily consider the impairment of the Veteran's entire right hand, including all digits.  Thus, the VA examiner should assess the impairment of the Veteran's entire right hand due to his degenerative joint disease.
 
As the Veteran's claim for entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities is inextricably intertwined with the other issues remanded herein, that issue is remanded, as well.   Harris v. Derwinski, 1 Vet.App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send a follow-up to DPRIS to determine whether the Veteran had exposure to herbicides for his period of active duty in Korea from January 1, 1966 to March 22, 1966.

2.  Schedule the Veteran for a VA examination to determine the etiology of any skin rashes.  All indicated tests and studies should be conducted.  To the extent possible, the examination should be provided during an active phase of the rash.

The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the appropriate diagnosis of any skin rashes, to include whether the Veteran has chloracne.  With regard to any diagnosed skin rashes, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disorder was caused by or is etiologically related to any incident of active duty.  

In so opining, the examiner must address the service treatment records reflecting treatment for skin rashes in January 1966, and the Veteran's reports that he has had rashes and boils since service.

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Schedule the Veteran for a VA examination to determine the etiology of any disorders of the bilateral lower extremities.  All indicated tests and studies should be conducted.

The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the appropriate diagnosis of any disorders of the lower extremities.  Specifically, the examiner should determine whether the Veteran has peripheral neuropathy of the lower extremities and, if so, when the disorder manifested.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disorder of the Veteran's lower extremities was caused by or is etiologically related to any incident of active duty.

In so opining, the examiner must address the Veteran's contentions that he has had numbness and leg cramps since service. 

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  The Veteran should be afforded an appropriate examination to determine the current level of impairment due to the service-connected degenerative joint disease of the right hand.  It should be noted that the Veteran is service-connected for his entire right hand.

The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the range of motion of each digit on the right hand, and whether the function of the hand is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

In addition, the examiner should determine whether such disability results in any neurologic impairment, to include any loss of strength or dexterity of the right hand (as noted on the November 2009 VA examination report), and, if so, whether such is due or related to his service-connected degenerative joint disease of the right hand or otherwise related to his military service.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


